Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-2, 4-6, 9-12, 14-15, 18-19, 22, 24, 26, 28-29 and 31 are pending. Claims 11 and 31 have been amended. Claims 1-2, 4-6 and 9-12 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I, Ang1-7 as an agent that increases Ang1-7 levels, and Ang1-7 as a Mas receptor agonist. Claims 14-15, 18-19, 22, 24, 26, 28-29 and 31 are withdrawn as being drawn to a nonelected invention.

Claim Objections
The objection of claims 2 and 6 is withdrawn in view of Applicant’s arguments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


This rejection is maintained.
Claims 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "small" in claim 5 is a relative term which renders the claim indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 6, which depend from claim 5, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as this claim incorporates by dependency the indefiniteness of claim 5.
Claim 11 recites “wherein the fragment of angiotensin is a peptide comprising amino acids: Asp-Arg-Val-Ser-Ile-His-Pro”. It is noted that, as evidenced by PubChem CID 90657349, the sequence of angiotensin is H-Asp-Arg-Val-Tyr-Ile-His-Pro-Phe-His-Leu-OH. Thus, the sequence Asp-Arg-Val-Ser-Ile-His-Pro is not a fragment of angiotensin.

Response to Arguments
Applicant’s arguments filed on 4/26/2021 have been fully considered but they are not persuasive.
Applicant argues that “[A] “small molecule” is a well-known term in the art. A skilled artisan would understand a “small molecule” to mean an organic compound with st Edition; Ed.: Andrea Trabocchi, Elena Lenci (2020))”.
Applicant’s arguments are not persuasive.
First of all, it is noted that the reference cited by the Applicant has not been submitted, thus it cannot be reviewed.
Furthermore, as discussed in MPEP 2175, a relative term such as “small” should be rejected under 112(b) because such term is not defined by the claim nor in the specification, and thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Applicant further argues that based on the teachings in the specification, one skilled in the art would understand that the amino acid serine is in the same class of uncharged polar amino acids as the amino acid tyrosine, and therefore, may be substituted for one another with functional equivalence.
Applicant’s arguments are not persuasive because the specification does not define the term “angiotensin”. Rather, the specification teaches that in some embodiments, one or more amino acids residues within the sequence of naturally occurring Ang(1-7) (SEQ ID NO: 1) can be substituted by another amino acid of a similar polarity, which acts as a functional equivalent, resulting in a silent alteration (page 12, lines 18-26). Therefore, since neither the claims nor the specification define the term “angiotensin”, the skilled artisan would not consider the sequence Asp-Arg-Val-Ser-Ile-His-Pro a fragment of angiotensin (H-Asp-Arg-Val-Tyr-Ile-His-Pro-Phe-His-Leu-OH).
.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

This rejection is maintained.
Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 11 recites “wherein the fragment of angiotensin is a peptide comprising amino acids: Asp-Arg-Val-Ser-Ile-His-Pro”. As evidenced by PubChem CID 90657349, the sequence of angiotensin is H-Asp-Arg-Val-Tyr-Ile-His-Pro-Phe-His-Leu-OH. Therefore, since the sequence Asp-Arg-Val-Ser-Ile-His-Pro is not a fragment of angiotensin, claim 11 fails to include all the limitations of the claim upon which it depends (i.e. claim 10). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
on 4/26/2021 have been fully considered but they are not persuasive.
Applicant argues that the amino acid sequence Asp-Arg-Val-Ser-Ile-His-Pro (SEQ ID NO: 25) merely contains a silent alteration from Tyr to Ser and is a functional fragment of angiotensin. 
Applicant’s arguments are not persuasive because the specification does not define the term “angiotensin”. 
As evidenced by PubChem CID 90657349, the sequence of angiotensin is H-Asp-Arg-Val-Tyr-Ile-His-Pro-Phe-His-Leu-OH.
Therefore, since the sequence Asp-Arg-Val-Ser-Ile-His-Pro is not a fragment of angiotensin (H-Asp-Arg-Val-Tyr-Ile-His-Pro-Phe-His-Leu-OH), the rejection is proper.
For the reasons stated above the rejection is maintained.

Claim Rejections - 35 USC § 102
The rejection of claims 1-2, 4-5 and 10 under 35 USC 102(a)(1) as being anticipated by Tallant et al. is withdrawn in view of Applicant’s arguments.

Claim Rejections - 35 USC § 103
The rejection of claims 1-2, 4-6 and 10-11 as unpatentable under 35 USC 103(a) over Tallant et al. in view of Walther et al. is withdrawn in view of Applicant’s arguments.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This rejection is maintained.
Claims 1-2, 4-6, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tallant et al. (US 2014/0296143) in view of Kodera et al. (Breast Cancer Res. 2011; 13(3): R66) as evidenced by Teixeira et al. (Br J Pharmacol. 2013 Jun;169(3):477-92).
Tallant et al. teach a composition to reduce an individual's risk of developing cancer comprising application of a pharmaceutically effective amount of an agonist for the angiotensin-(1-7) receptor to the individual, wherein a pharmaceutically effective amount comprises sufficient angiotensin-(1-7) receptor agonist to inhibit at least one of tumor formation, the proliferation of tumor cells, the growth of tumor cells, or metastasis of tumor cells in the individual (claim 20), wherein the angiotensin-(1-7) receptor agonist is the Ang-(1-7) peptide Asp-Arg-Val-Tyr-Ile-His-Pro (para [0092]). Please note that, as evidenced by Teixeira et al., Ang1-7 is a Mas receptor agonist (see abstract).
Tallant et al. further teach that the pharmaceutically effective amount of the angiotensin-(1-7) receptor agonist comprises a dose sufficient to reduce expression of VEGF (claim 5).
Tallant et al. also teach that the cancer is breast cancer (abstract; claim 1).
Tallant et al. do not teach the claimed VEGF tyrosine kinase inhibitors.
Kodera et al. teach that sunitinib might be of benefit in the treatment of breast cancer by suppressing lymph node metastasis (page 9, left column, last para).
It would have been obvious to one of ordinary skill in the art to use sunitinib as the VEGF tyrosine kinase inhibitor in the invention of Tallant et al. because both Tallant . 

Response to Arguments
Applicant’s arguments filed on 4/26/2021 have been fully considered but they are not persuasive.
Applicant argues that neither Tallant nor Kodera, alone or in combination, teach or suggest the use of a composition comprising a VEGF tyrosine kinase inhibitor, such as sunitinib, in combination with either an agent that increases Angl-7 levels (claim 1) or a Mas receptor agonist (claim 4) as claimed. In fact, Kodera is completely silent as to combination therapy with sunitinib and agents the increase Angl-7 levels or Mas receptor agonists.
Applicant also argues that based on the teachings of Tallant and Kodera, one of skill in the art would not have an explicit, apparent reason to combine the agents as provided in the claimed invention with a reasonable expectation of success. In contrast, the present invention is based, inter alia, on the discovery that combination therapy is effective for treating neoplasia. As taught in Example 1, “[s]urprisingly, the combination of sunitinib and Ang(l-7) slowed tumor growth” {emphasis added; Published Specification, [0152])”.
Applicant’s arguments are not persuasive. 
The teachings of Tallant et al. relate to the treatment of breast cancer comprising administering a pharmaceutically effective amount of the peptide Asp-Arg-Val-Tyr-Ile-His-Pro. 

Therefore, the skilled artisan would have been motivated to administer the peptide Asp-Arg-Val-Tyr-Ile-His-Pro and sunitinib, and would have reasonably expected such combination to be effective in the treatment of breast cancer.
The MPEP 2144.06 states that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  
Therefore, since the references teach that the peptide Asp-Arg-Val-Tyr-Ile-His-Pro and sunitinib are effective in treating breast cancer, it would have been obvious to combine the two compounds with the expectation that such a combination would be effective in treating breast cancer. Thus, combining them flows logically from their having been individually taught in prior art.
For the reasons stated above the rejection is maintained.




This rejection is maintained.
Claims 1, 4-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JanZek-hawlat et al. (US 2011/0033524) as evidenced by Teixeira et al. (Br J Pharmacol. 2013 Jun;169(3):477-92).
With respect to claims 1 and 4-5, JanZek-hawlat et al. teach a composition for the treatment of neoplasia comprising a polypeptide with an angiotensin-converting-enzyme-2 (ACE2) activity (claim 1), wherein the polypeptide with ACE2 activity increases Ang1-7 levels (paras [0034], [0037]), and wherein the composition further comprises a tyrosine kinase inhibitor (para [0029]).
JanZek-hawlat et al. do not specifically teach that the tyrosine kinase inhibitor is a VEGF tyrosine kinase inhibitor.
However, JanZek-hawlat et al. further teach that “[b]esides an increased concentration of AngII, its receptors AT1 and AT2 (AT1R and AT2R) are significantly overexpressed in many solid tumours. Ang II makes a significant contribution here to tumour neovascularisation and from there to tumour invasion. It also promotes mitogen-activated protein (MAP) kinase phosphorylation and VEGF secretion. Both mechanisms have been recognised as relevant in the formation and supply of solid tumours. Clinically, increased AT1R expression correlates with increased VEGF titres and a significantly reduced prognosis of survival (para [0017]).
One of ordinary skill in the art would have been motivated, with a reasonable expectation of success, to use a VEGF tyrosine kinase inhibitor as the tyrosine kinase inhibitor because JanZek-hawlat et al. teach that an increase of VEGF (brought about by increased AngII and AT1R) correlates with a reduced prognosis of survival.

Please note that, as evidenced by Teixeira et al., Ang1-7 is a Mas receptor agonist (see abstract).
With respect to claim 10, JanZek-hawlat et al. teach that Ang 1-7 inhibits cell proliferation and subsequently reduces the expression of AT1R (para [0023]), and further teach that “[t]he addition of ACE2 in the presence of Ang II reduced cell growth, in a similar way as by the addition of Ang 1-7 alone. ACE2 therefore not only neutralised the increased cell growth induced by Ang II, but inhibited it via effects of the peptide Ang 1-7(para [0067]). JanZek-hawlat et al. also teach that Ang II which is increased in the presence of tumours can be down-regulated by increasing ACE2 activity, causing Ang 1-7 to be made available in situ (para [0039]).
It would have been obvious to one of ordinary skill in the art to make a composition for the treatment of neoplasia comprising a polypeptide with ACE2 activity and a VEGF tyrosine kinase inhibitor (as discussed above) and further comprising Ang 1-7 because JanZek-hawlat et al. teach that Ang 1-7 inhibits cell proliferation, and also teach that Ang II can be down-regulated by increasing ACE2 activity, causing Ang 1-7 to be made available in situ. Therefore, the skilled artisan would have reasonably expected the resulting composition to result in increased levels of Ang 1-7 in situ (by both the increase in ACE2 as well as by Ang 1-7 itself).


Response to Arguments
Applicant’s arguments filed on 4/26/2021 have been fully considered but they are not persuasive.
Applicant argues that “[A]s evidenced by Example 1 of the Specification, “Sunitinib treatment lead to loss of ACE2 expression. Without wishing to be bound to theory, this is expected to lead to a decrease in the production of Ang(1-7) from Ang-II”. Accordingly, the specification supports that one of skill in the art would not necessarily combine a polypeptide with ACE2 activity with a VEGF tyrosine kinase inhibitor, such as sunitinib, as it would have the opposite effect of decreasing Ang(1-7) levels.
Applicant’s arguments are not persuasive because JanZek-hawlat et al. clearly teach a composition for the treatment of neoplasia comprising a polypeptide with an angiotensin-converting-enzyme-2 (ACE2) activity, wherein the polypeptide with ACE2 activity increases Ang1-7 levels, and wherein the composition further comprises a tyrosine kinase inhibitor.
JanZek-hawlat et al. also teach that Ang 1-7 inhibits cell proliferation and subsequently reduces the expression of AT1R, and further teach that “[t]he addition of ACE2 in the presence of Ang II reduced cell growth, in a similar way as by the addition of Ang 1-7 alone. ACE2 therefore not only neutralised the increased cell growth induced by Ang II, but inhibited it via effects of the peptide Ang 1-7. 
JanZek-hawlat et al. additionally teach that Ang II which is increased in the presence of tumours can be down-regulated by increasing ACE2 activity, causing Ang 1-7 to be made available in situ (para [0039]).

The skilled artisan would have reasonably expected the combination of Ang(1-7) and a VEGF tyrosine kinase inhibitor to reduce cell growth, thereby treating neoplasia.
With respect to Applicant’s arguments regarding Sunitinib treatment leading to loss of ACE2 expression, it is noted that, according to the instant specification, the skilled artisan administering sunitinib to treat neoplasia would have expected a loss of ACE2 expression, and thus would have been motivated to further administer a compound, such as Ang(1-7) that increases ACE2 activity.
For the reasons stated above the rejection is maintained.

This rejection is maintained.
Claims 1-2, 4-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over JanZek-hawlat et al. (US 2011/0033524) as applied to claims 1, 4-5 and 10 above, and further in view of Walther et al. (US 2011/0281805).
The teachings of JanZek-hawlat et al. with respect to claims 1, 4-5 and 10 have been discussed above.
JanZek-hawlat et al. do not teach the claimed “Ang1-7” (i.e. Asp-Arg-Val-Ser-Ile-His-Pro).
Walther et al. teach an Ang-(1-7) receptor agonist (claim 1), wherein the receptor agonist is a Mas receptor agonist (claim 2), wherein the receptor agonist is a peptidic 
The MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
In the instant case, it would have been obvious to substitute the Ang1-7 receptor peptidic agonist of JanZek-hawlat et al. (i.e. Ang1-7 (which corresponds to SEQ ID NO: 1 of Walther et al.)) for the Ang1-7 receptor agonist of Walther et al. (i.e. Asp-Arg-Val-Ser-Ile-His-Pro). 
One of ordinary skill in the art would have reasonably expected the Ang1-7 receptor agonist of Walther et al. to inhibit cell proliferation and thus to be useful in the composition obvious over JanZek-hawlat et al. (used for the treatment of a neoplasia). 

Response to Arguments
Applicant’s arguments filed on 4/26/2021 have been fully considered but they are not persuasive.
Applicant argues that JanZek-hawlat fails to teach or suggest VEGF tyrosine kinase inhibitors and fails to teach or suggest combination therapy using VEGF tyrosine kinase inhibitors with a reasonable expectation of success. 
Applicant also argues that Walther is also completely silent as to VEGF tyrosine kinase inhibitors. Therefore, Walther cannot remedy the deficiency of JanZek-hawlat to teach or suggest the claimed compositions that utilize a VEGF tyrosine kinase inhibitor 
Applicant’s arguments are not persuasive.
Applicant’s arguments regarding the alleged deficiencies of JanZek-hawlat have been discussed above.
As discussed in the rejection above, Walther et al. teach an Ang-(1-7) receptor agonist which corresponds to instantly claimed Ang1-7 (i.e. Asp-Arg-Val-Ser-Ile-His-Pro), and the MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
Thus, it would have been obvious, with a reasonable expectation of success, to substitute the Ang1-7 receptor peptidic agonist of JanZek-hawlat et al. for the Ang1-7 receptor agonist of Walther et al.
For the reasons stated above the rejection is maintained.

This rejection is maintained.
Claims 1, 4-5, 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JanZek-hawlat et al. (US 2011/0033524) as applied to claims 1, 4-5 and 10 above, and further in view of Kodera et al. (Breast Cancer Res. 2011; 13(3): R66).
The teachings of JanZek-hawlat et al. with respect to claims 1, 4-5 and 10 have been discussed above.
JanZek-hawlat et al. further teach that the tumor disease is breast cancer (claim 2).

Kodera et al. teach that sunitinib might be of benefit in the treatment of breast cancer by suppressing lymph node metastasis (page 9, left column, last para).
It would have been obvious to one of ordinary skill in the art to use sunitinib as the VEGF tyrosine kinase inhibitor in the invention obvious over JanZek-hawlat et al. because both JanZek-hawlat et al. and Kodera et al. are concerned with the treatment of breast cancer, and Kodera et al. teach that sunitinib might be of benefit in the treatment of breast cancer. 
Furthermore, the MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose. In the instant case, it would have been obvious to substitute the VEGF tyrosine kinase inhibitor of JanZek-hawlat et al. for the VEGF tyrosine kinase inhibitor of Kodera et al. (i.e. sunitinib). One of ordinary skill in the art would have reasonably expected the resulting composition to be effective in the treatment of breast cancer.

Response to Arguments
Applicant’s arguments filed on 4/26/2021 have been fully considered but they are not persuasive.
Applicant argues that JanZek-hawlat fails to teach or suggest VEGF tyrosine kinase inhibitors and fails to teach or suggest combination therapy using VEGF tyrosine kinase inhibitors with a reasonable expectation of success. 
Applicant also argues that Kodera is completely silent as to combination therapy with sunitinib and agents that increase Ang1-7 levels or Mas receptor agonists. 

Applicant’s arguments regarding the alleged deficiencies of JanZek-hawlat have been discussed above.
As discussed in the rejection above, Kodera et al. teach that sunitinib might be of benefit in the treatment of breast cancer by suppressing lymph node metastasis, thus, it would have been obvious to use sunitinib as the VEGF tyrosine kinase inhibitor in the invention of JanZek-hawlat et al., which also relates to the treatment of breast cancer.
Additionally, since it is obvious to substitute equivalents known for the same purpose (MPEP 2144.06), it would have been obvious to substitute the VEGF tyrosine kinase inhibitor of JanZek-hawlat et al. for the VEGF tyrosine kinase inhibitor of Kodera et al. (i.e. sunitinib). The skilled artisan would have reasonably expected the resulting composition to be effective in the treatment of breast cancer.
For the reasons stated above the rejection is maintained.

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SERGIO COFFA Ph.D./

Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658